CHAPMAN, Justice
(dissenting).
ON MOTION FOR REHEARING
A more careful study of this case following the motion for rehearing has caused me to believe that my brethren have gone astray in setting aside the trial court’s judgment. Therefore, I respectfully dissent.
The original opinion has held, despite the jury’s finding that Cecil Jackson was not an incompetent driver, that he was guilty of negligence as a matter of law because he did not have a driver’s license thus making him an incompetent driver and creating an unusual situation or exceptional circumstances under which the guest was riding. The writer of the opinion cited Clem Lumber Co. v. Fisher et al., Tex.Civ.App., 84 S.W.2d 282, for authority on the holding. We find in reviewing that case that the holding was made in the dissenting *155■opinion rather than the opinion of the majority and that a writ was dismissed. We further find in reviewing the evidence that Mary Starkey, Jesse Starkey and Fred Jackson all testified in effect that in their opinion Cecil Jackson was a competent driver. Mary Starkey, the guest in the car, answered, “Yes, Sir” to questions asking her if Cecil was a very careful driver and if he would try to obey all of the rules and regulations with reference to the law of traffic safety.
Our courts have held that failure of a ■driver of an automobile to have a current driver’s or operator’s license does not, as a matter of law, make him liable for damages for personal injuries arising from the operation of his car,1 and does not, as a matter of law, constitute a proximate cause •of a collision,2 and hence in effect make the driver under such circumstances an incompetent driver. It seems reasonable to say that one might have failed to apply for a driver’s license, carelessly permitted his driver’s license to expire; may have had it revoked for failure to report an accident or for failure to furnish proof of financial responsibility and still be a completely competent driver. Therefore, I believe the failure of Cecil Jackson to have a driver’s license at the time of his collision did not, as a matter of law, constitute him an incompetent driver but that the jury had the right to weigh that fact along with the testimony that he was a competent driver and make the decision themselves, as they did in holding that he was not an incompetent driver. This court is without authority to hold otherwise in the face of probative evidence showing him to be a competent driver. Biggers et al. v. Continental Bus System, Inc., 157 Tex. 351, 303 S.W.2d 359 (Sup.Ct).
I cannot agree from this record that Mary Starkey was under an obligation to keep a proper lookout while riding as a guest in an automobile with a driver she considered to be a very careful driver, one who tried to obey all the rules and regulations with reference to the rules of traffic safety, and one the jury found was not an incompetent driver. If there were proof of an unusual situation or of exceptional circumstances such as riding with an unusually fast driver, one the guest knew was under the influence of alcohol, one she knew from past experience was likely to be inattentive or careless in his driving, or if she knew that at some place they were going to be driving there would be a peculiar danger, which she had no reason to believe the driver if unaided would perceive, then there may have been sufficient evidence to go to the jury with respect to her failure to keep a proper lookout. There is no such probative evidence in this case and the error of the trial court lies in submitting the issue rather than disregarding the finding on the motion for judgment by appellees.
The majority opinion relies upon Texas Mexican Ry. Co. v. Hoy, 24 S.W.2d 18, on the question of proper lookout on the part of a guest riding in an automobile. A study of cases announced since that decision indicates that if that case may be considered as any authority at all on the question here under discussion it must be limited to its peculiar facts. The proper rules of law are announced by the Supreme Court in Schumacker Co. v. Shooter, 132 Tex. 560, 124 S.W.2d 857; Edmiston v. Texas & N. O. R. Co., 135 Tex. 67, 138 S.W. 2d 526; and Dallas Railway & Terminal Co. v. Bailey, 151 Tex. 359, 250 S.W.2d 379, and I believe require an affirmance of this case from the record made.

. Langdean v. Pittman, Tex.Civ.App., 337 S.W.2d 343.


. Flanigan v. Carswell, 159 Tex. 598, 324 S.W.2d 835 (Sup.Ct.).